    Case 1:19-cr-00244-LO Document 34 Filed 08/29/19 Page 1 of 5 PageID# 70 RLED
                                                                                              IN OPEN COURT




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                        CLERIC U.S. DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA                                        NDRIA. VIRGINIA


                                       Alexandria Division


UNITED STATES OF AMERICA
                                                        Criminal No. 1:19-cr-244
        V,



JOHN RUSSELL KESTEL,

       Defendant.



                                    STATEMENT OF FACTS


       The United States and the defendant, JOHN RUSSELL KESTEL (hereinafter"KESTEL"

or the "defendant"), agree that at trial, the United States would have proven the follovraig facts

beyond a reasonable doubt, with admissible and credible evidence:

       1.      From at least September 2015 through on or about November 30,2018,KESTEL

manufactured and distributed anabolic steroids, a Schedule III controlled substance, from his

home in Springfield, Virginia, within the Eastern District of Virginia. These substances

included, but were not limited to, testosterone propionate, testosterone phenylpropionate,

testosterone decanoate, testosterone isocaproate, testosterone cypionate, testosterone enanthate,

methenolone acetate, and methenolone enanthate.

       2.      KESTEL, who also used several aliases, including the alias with the initials

"D.B.," manufactured both tablets and injectable oils containing anabolic steroids. KESTEL also

made and sold prescription drugs such as Accutane, Ambien, Clomid, Finasteride, and "Ciagra"

(a homemade combination of Cialis and Viagra), which address common side effects oflong-

term steroid use. KESTEL obtained the raw materials for the pills and oils from various places.
    Case 1:19-cr-00244-LO Document 34 Filed 08/29/19 Page 2 of 5 PageID# 71




including Canada and China, and combined them to create consumable anabolic steroids. He did

all this in a clandestine laboratory located at his residence.

       3.      KESTEL distributed these oils and tablets to others, at least four of whom would

redistribute the controlled substances at a profit. KESTEL utilized a private Facebook group to

solicit interest in the purchase of steroids. Once the interest of a prospective customer was

confirmed through interactions on social media, customers were directed to KESTEL's

password-protected website where they could place orders and arrange for shipping and payment

of anabolic steroids and other related controlled substances. KESTEL also communicated with

customers and "resellers" using encrypted messaging applications in order to conceal the illicit

nature of the conspiracy.

       4.      The resellers who worked with KESTEL aggregated orders for various

individuals and placed such orders on KESTEL's website. KESTEL then shipped anabolic

steroids directly to the customers across the United States and Canada.

       5.      From in or around September 2015 through on or about November 30,2018,

KESTEL manufactured and distributed at least 10,000 units of anabolic steroids during the

course ofthe conspiracy. The value ofthe proceeds ofthe defendant's drug trafficking is at least

$370,000.

       6.      In order to conceal and disguise the nature, location, source, ownership, and

control ofthe proceeds of his steroid manufacturing and distribution conspiracy, KESTEL

opened a series offinancial accounts under various names, including fictitious names, aliases,

and the identities of other unwitting individuals. On multiple occasions between in or around

January 2016 and June 2017, KESTEL used the identity and means of identification of another

person. Cooperating Witness 1 ("CW-1"),in order to open financial accounts. At the time these
   Case 1:19-cr-00244-LO Document 34 Filed 08/29/19 Page 3 of 5 PageID# 72




accounts were created, CW-1 was incarcerated for unrelated crimes and did not give KESTEL

permission to open accounts in his name. In order to bypass"Know Your Customer" protocols

at one such financial institution, KESTEL submitted a photograph of himself holding a false

identification with his photograph bearing CW-l's name and address, to the financial institution.

Once the fraudulent account was opened, KESTEL laundered proceeds of his drug trafficking

through this account.

       7.      KESTEL instructed customers and resellers to make deposits into the

aforementioned accounts through various means,to include cash deposits at physical branch

locations and through digital payment applications such as Venmo,PayPal, Coinbase. In order

to further disguise the illicit nature ofthe proceeds, KESTEL instructed customers to use false

descriptions for the purpose ofthe fmancial transactions, such as claiming that the money

transfers were for the purchase of aquatic supplies. Over the course ofthe conspiracy,

KESTEL's customers and resellers made hundreds ofsuch deposits into KESTEL's financial

accounts.


       8.      In or aroimd June 2017, KESTEL agreed to provide steroid products to one of his

resellers in exchange for a Daniel Defense AR-style rifle worth approximately $1,200. Kestel is

a convicted felon and, as such, is prohibited from possessing firearms. The reseller subsequently

shipped the firearms in two parcels from Florida to Virginia, and KESTEL possessed the firearm

thereafter. When informed that the Bureau of Alcohol, Tobacco, Firearms, and Explosives had

approached the reseller about transfer ofthe firearm to KESTEL,ICESTEL instructed the reseller

to create a false sales document to conceal the fact that KESTEL was the true purchaser ofthe

firearm.
   Case 1:19-cr-00244-LO Document 34 Filed 08/29/19 Page 4 of 5 PageID# 73




       9.      The acts taken by KESTEL,as recounted above, were in all respects knowing and

deliberate, and were not committed by mistake, accident or other innocent reason.

       10.     This statement offacts includes those facts necessary to support the plea

agreement between KESTEL and the United States. It does not include each and every fact

known to KESTEL or to the United States, and it is not intended to be a full enumeration of all

ofthe facts surrounding KESTEL's case.

       11.     This statement offacts shall be admissible as a knowing and voluntary confession

in any proceeding against KESTEL regardless of whether the plea agreement is presented to or

accepted by a court. Moreover, KESTEL waives any rights that he may have under Fed. R.

Crim. P. 11(f), Fed. R. Evid. 410,the United States Constitution, and any federal statute or rule

in objecting to the admissibility ofthe statement offacts in any such proceeding.



                                                     Respectfully submitted.


                                                     G.Zachary Terwilliger
                                                     United States Attorney




                                                     J^^n
                                                     Spe™LA^?^®ihiited States Attorney
                                                       Jmiis Fitzpatrick
                                                     Assistant United States Attorney
                                                     United States Attorney's Office
    Case 1:19-cr-00244-LO Document 34 Filed 08/29/19 Page 5 of 5 PageID# 74




Defendant*s Signature: After consulting with my attorney and pursuant to the plea agreement
entered into this day between the defendant, John Russell Kestel, and the United States,I hereby
stipulate that the above statement of facts is true and accurate, and that had the matter proceeded
to trial, the United States would have proved the same beyond a reasonable doubt.


Date:
                                              John Resell Kestel
                                              Defend^t


Defense Counsel Signature: I am counsel for the defendant in this case. I have carefully
reviewed the above statement offacts with him. To my knowledge, his decision to stipulate to
these facts is an informed and voluntary one.


Date:
                                                leredith Rails, Es(
                                              Counsel for Defendant
